Citation Nr: 0308671	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  99-13 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for headaches.

[The issues of service connection for right ear hearing loss, 
a psychiatric disorder, and a gastrointestinal disorder will 
be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to June 
1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1986 rating decision of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, denied 
service connection for headaches.

The Board notes that following the August 1986 rating 
decision, the veteran submitted a notice of disagreement in 
December 1986, disagreeing with the denial of service 
connection for headaches.  The RO neglected to furnish a 
statement of the case as to that issue.  This was realized in 
1999, and the RO cured the defect by issuing a statement of 
the case in February 1999.

The Board is undertaking additional development on the issues 
of service connection for right ear hearing loss, a 
psychiatric disorder, and a gastrointestinal disorder.  When 
it is completed, the Board will provide notice of the 
development as required by law and allow the veteran to 
respond with additional evidence and/or argument.  The Board 
will then prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  The service medical records are silent for complaints or 
a diagnosis of headaches in service.

2.  Competent evidence of disability of tension headaches due 
to disease or injury in service is not of record.


CONCLUSION OF LAW

Tension headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, with certain 
exceptions not here pertinent, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the February 1999 
statement of the case and in the March 2001 letter.  In the 
February 1999 statement of the case, the RO informed the 
veteran that service connection had been denied because there 
was no chronic headache disorder shown in service or 
continuity of symptomatology following service.  In the March 
2001 letter, the RO told the veteran that in order to 
establish service connection for a disability, he must bring 
forth evidence of a disease or injury in service, a current 
disability, and competent evidence of a nexus between the 
current disability and the disease or injury in service.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
March 2001 letter, the RO told the veteran that if there was 
evidence pertaining to his claim that had not been submitted, 
he could submit the records or seek VA's help in obtaining 
the records.  The RO stated that if the veteran wanted help 
obtaining private medical records, he needed to complete the 
enclosed VA Forms 21-4142, Authorization and Consent to 
Release Information to VA, for each physician and that it 
would request the records.  The RO also stated that if there 
were federal records that were needed, the veteran needed to 
provide the location of the facility or facilities and the 
dates of treatment.  The RO further offered to obtain "any 
additional information or evidence that you think will 
support your claim."  

Third, VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, the RO 
obtained the veteran's service medical records from the 
National Personnel Records Center.  The RO also obtained the 
veteran's VA medical records from the Cheyenne, Wyoming, and 
Boston, Massachusetts, VA Medical Centers.  The Board 
obtained additional VA treatment records from Cheyenne and 
the records relied upon in granting the veteran Social 
Security Administration disability benefits.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo a VA examination related to his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO.

II.  Decision

The Board notes that it has obtained additional records 
pertaining to the veteran's claims on appeal.  Specifically, 
it has obtained the Social Security Administration records 
upon which disability benefits were granted and additional VA 
treatment records.  While the veteran and his representative 
will be provided copies of the additional records prior to 
the Board making a decision on the claims for service 
connection for right ear hearing loss, a psychiatric 
disorder, and a gastrointestinal disorder, see 38 C.F.R. 
§ 20.903(b) (2002), the Board finds that the veteran need not 
be provided copies prior to the Board making a decision as to 
the claim for service connection for headaches.  Here, the 
additional evidence submitted is not pertinent to the 
veteran's claim for service connection for headaches, as the 
records show no complaints or diagnosis of headaches.  Thus, 
the Board may adjudicate this claim at this time.  See id.

The service medical records are silent for any findings or 
diagnosis of headaches.

In the VA Form 21-526e, Veteran's Application for 
Compensation or Pension at Separation from Service, received 
in May 1986, the veteran indicated he was seeking 
compensation for headaches.

In a December 1986 VA Form 21-4138, Statement in Support of 
Claim, the veteran stated that he experienced severe, chronic 
headaches, which occurred several times a day.

A March 1987 VA examination report shows that the veteran 
reported having three to seven headaches per week, which he 
described as a dull, aching pain with occasional sharp pains.  
He also stated that they were bitemporal and occipital in 
distribution and were worse with stress and at night.  The 
veteran denied any focal neurological symptoms.  The examiner 
noted that the veteran's headaches were compatible with 
tension headaches in that they decreased with rest and were 
worse at the end of the day.  

A December 1987 VA outpatient treatment record shows the 
veteran's complaint of off and on temporal headaches during 
the day for the past three months, and an April 1990 hospital 
admissions systems review notes tension headaches.  The 
remainder of the extensive post service medical records do 
not show any treatment for or complaints of headaches.

In July 2001, the veteran testified at a personal hearing 
before the undersigned Board Member.  He stated he had 
headaches everyday with severe pains across the right side 
and down to the lower part of his neck.  The veteran 
attributed it to tension headaches.  He stated he was 
receiving care at the VA Medical Center in Cheyenne.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of service connection for headaches.  The 
service medical records show no treatment for or complaints 
or a diagnosis of headaches.  There is one diagnosis of 
headaches following service, which is a diagnosis of tension 
headaches.  However, a diagnosis of tension headaches is not 
indicative of a disability due to disease or injury.  A 
diagnosis of tension headaches is essentially a diagnosis of 
pain in the head, which is not a disability due to disease or 
injury.  See Sanchez-Benitez, 259 F.3d 1356, 1361 (Fed. Cir. 
2001) (unless a veteran suffers from an underlying disability 
or condition, such as loss of normal body working movements, 
joint disability, or muscle disability, then pain otherwise 
experienced is not a compensable disability).  

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a); Sanchez-
Benitez, 259 F.3d at 1361 (absent a disease or injury 
incurred during service, a veteran cannot satisfy the basic 
VA compensation statutes).  Here, the veteran has not brought 
forth competent evidence of a disability manifested by 
tension headaches that is the result of disease or injury in 
service.  Therefore, without competent evidence of a current 
"disability" related to the veteran's symptoms of tension 
headaches, service connection cannot be granted for such 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

Although the veteran has claimed that he has a disability 
that is manifested by tension headaches, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for tension headaches, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. 49.


ORDER

Service connection for headaches is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

